DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 3/7/2022, Applicant, on 6/6/2022, amended Claims 1 and 10, and cancelled Claims 9 and 18.  Claims 1-8, 10-17, and 19-20 are pending in this action, with Claims 19-20 being non-elected. Claims 1-8 and 10-17 have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the amendments recite features that are not a mental process or organizing human activities but rather recite features directed to improving the computer technologies and solve a practical problem by first stating that the claim cannot be performed in the human mind by reciting that the human mind cannot process information in an interface device and reciting the limitations of the claims. Examiner disagrees as per the updated rejection below, the “inventory of skills are arranged in one of a descending order or an ascending order of the trend value” and the “to present a personalized comparison between the first job with respect to qualification of the user” are both part of the abstraction as this is an evaluation and judgment/transmission of information that could be done with an employer, supervisor, or hiring manager ranking the skills necessary for a job, for example, and the additional elements added, such as the HR resource information system, devices, etc. would not be eligible as there is no improvement as to any of the additional elements, or the combination, but rather this is utilizing current technologies and any purported improvement would be part of the abstraction. Further, there is no improvement in any technology or technological process, as there is no improvement to any of the additional elements, and thus at best this would be improvements to a hiring/job matching process, that of improving a set of skills for a job, and not a technical field or process.
Applicant asserts that the claims do not recite “organizing human activity” as they do not involve human beings. Examiner disagrees as this is personalizing presentations of jobs skills for a job or organization, those jobs being for human employment. This is squarely an abstract idea and portraying these skills in ascending or descending order are not a technological improvement.
Applicant asserts that the claims have been integrated into a practical application and they recite significantly more by reciting the limitations of the claims and that they are performed on a computing device, an HR computing system, etc. Examiner disagrees as presenting the abstract limitations on a display does not make a claim eligible, nor does using a computer. The abstract limitations of the claims are performed on generic computing components as per Applicant’s own specification as in rejection below, and this is a utilization of current technologies, “Applying It”, similar to that of Alice. Applicant has not stated how the claims are practically integrated, nor have they stated what is significantly more, other than conflating the abstract limitations with the utilized additional elements to perform them.
Therefore, the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant asserts that the amendments make the claim eligible. Examiner disagrees as per the new search performed with every action, and Jersin teaches that the scores and trend values are sorted and displayed in [0264]. This is combined with the prior art of Wang which further teaches ranking subsets of skills and their scores in a descending order as in [0049]. It is old and well-known to sort data either in ascending or descending order, and Jersin also teaches to present, in a graphical user interface implemented on the interface device, the first skill cloud to present a personalized comparison between the first job with respect to the qualification of the user as in [0189] where an expertise matrix is presented to the user, which is a cloud, as well as the skill clusters as in [0072] on a GUI for the clusters of skills as in [0115-116]. Examiner notes that the presented comparison is intended use of the displaying of the skill cloud, and thus given limited patentable weight.
	Therefore, Applicants arguments are non-persuasive, the combination of Jersin, Wang, and Nelson teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

 
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to retrieve, based on one or more identifiers, a plurality of talent profiles stored in a human resource (HR) information system, wherein each of the plurality of talent profiles comprises one or more skills, and wherein each of the plurality of talent profiles is associated with a corresponding timestamp (Receiving Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing of Human Beings; a Certain Method of Organizing Human Activity); calculate, based on the one or more skills in each of the plurality of talent profiles, an inventory of skills (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing of Human Beings; a Certain Method of Organizing Human Activity); for each skill in the inventory of skills, calculate a trend value based on timestamps and one or more skills associated with the plurality of talent profiles (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing of Human Beings; a Certain Method of Organizing Human Activity) ;responsive to identifying a first job profile, generate a first skill cloud, the first skill cloud comprising symbols representing skills contained in the inventory of skills arranged in an order determined based on the trend value associated with each skill in the inventory of skills, wherein the inventory of skills are arranged in one of a descending order or an ascending order of the trend value, and wherein each symbol comprises a first indicator indicating whether the skill represented by the symbol is requested by the first job profile (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing of Human Beings; a Certain Method of Organizing Human Activity); and present the first skill cloud to present a personalized comparison between the first job with respect to qualification of the user (Transmitting the Analyzed Information, a judgment, a Mental Process; and Organizing and Tracking Information for Managing of Human Beings; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information but for the recitation of generic computer components.  That is, other than reciting an interface device, computing system, processing device connected to the interface device, HR information system, and graphical user interface, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Beings.  For example, calculating an inventory of skills encompasses a manager assigning skills to an employee based on what they see daily, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Beings, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, interface device, processing device, HR information system, and interface device are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0016]       Processing device 102 can be a hardware processor such as a central 
processing unit (CPU), a graphic processing unit (GPU), or an accelerator circuit. Interface device 106 can be a display such as a touch screen of a desktop, laptop, or smart phone. Storage device 104 can be a memory device, a hard disc, or a cloud storage connected to processing device 102 through a network interface card (not shown).”

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processing device, GUI, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 10 contains the identified abstract ideas with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-9 and 12-18 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jersin (U.S. Publication No. 2019/019,74787) in view of Wang (U.S. Publication No. 2019/008,7783) in further view of Nelson (U.S. Publication No. 2014/037,9602).

Regarding Claims 1 and 10, Jersin teaches a computing system for providing personalized presentation of job skills in one or more organizations, the computing system comprising:
an interface device ([0062] device with interface for use in an application); and 
a processing device, communicatively connected to the interface device ([0264] processor with computing device and interface), to: 
retrieve, based on one or more identifiers, a plurality of talent profiles stored in a human resource (HR) information system ([0116] identifiers of candidates and their profiles with their [0072] clusters of skills are stored and retrieved from [0091] a database in an HR system, with HR being given little patentable weight as it does not change how the system would work), wherein each of the plurality of talent profiles comprises one or more skills ([0072] clusters of skills), and wherein each of the plurality of talent profiles is associated with a corresponding date ([0091] they are associate with timestamps of their skills such as a graduation date); 
calculate, based on the one or more skills in each of the plurality of talent profiles, an inventory of skills ([0115] clusters of skills are calculated by the skills, based on the talent profiles as above), and
responsive to identifying a first job profile, generate a first skill cloud, the first skill cloud ([0223] skill clusters for a job profile and job), and
present, in a graphical user interface implemented on the interface device, the first skill cloud to present a personalized comparison between the first job with respect to the qualification of the user ([0189] an expertise matrix is presented to the user, which is a cloud, as well as the skill clusters as in [0072] on a GUI for the clusters of skills as in [0115-116]; Examiner notes that the presented comparison is intended use of the displaying of the skill cloud, and thus given limited patentable weight)
Although Jensin teaches skills associated with a corresponding date ([0091] they are associate with timestamps of their skills such as a graduation date), a hire score using the company trends as in [0154] and the date when the position was opened as in [0167] for each skill, it does not teach a specific timestamp or specifically calculating a trend value. 
Wang teaches for each skill in the inventor of skills, calculate a trend value based on timestamps as in [0031-32] where timestamped responses are used as attributes for determining something is trending. 
Although Jensin teaches trend values as above, and that the scores are sorted and displayed in [0264], it does not specifically state this is done is ascending or descending order.
Wang further teaches ranking subsets of skills and their scores in a descending order as in [0049].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the skills clustering and identification of calculated skills of Jersin with the calculation of trending skills using timestamps of Wang as they are both analogous art along with the claimed invention which solve problems in the hiring process using job skills and profiles, and the combination would lead to an improved system which would increase the relevance and usefulness of recommendations for hire, thus reducing costs associated with the hiring process, as taught by Wang in [0034].
Although the combination of Jersin and Wang teaches generation of skill clouds, they do not explicitly state a symbol comprising a first indicator indicating whether the skill represented by the symbol is requested by the first job profile.
Nelson teaches symbols representing skills contained in the inventory of skills arranged in an order determined based on the trend value associated with each skill in the inventory of skills, wherein each symbol comprises a first indicator indicating whether the skill represented by the symbol is requested by the first job profile (icons (symbols) which are used to indicate the skill a user has such as in Fig. 7 #’s 702-706 which show symbols indicating what the user might need for their profile which was requested by users).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the display of skills clustering of the combination of Jersin and Wang with the symbols/icons which identify skills or skill groups of Nelson as they are all analogous art along with the claimed invention which solve problems in the hiring process using job skills and profiles, and the combination would lead to an improved system which would increase quality and completeness of profiles for skill matching as taught by Nelson in [0018].
Regarding Claims 2 and 11, Jersin teaches wherein the one or more identifiers comprise job titles that are determined to be similar among the one or more organizations ([0030] job titles are presented by the system), and wherein each of the plurality of talent profiles is associated with an employee that holds at least one of the job titles ([0061] employees who have the title are part of the profile).
Regarding Claims 3 and 12, Jersin does not teach a timestamp but does teach a graduation time as in [0091], and
Although Jensin teaches skills associated with a corresponding date ([0091] they are associate with timestamps of their skills such as a graduation date), a hire score using the company trends as in [0154] and the date when the position was opened as in [0167] for each skill, it does not teach a specific timestamp or specifically calculating a trend value. 
Wang teaches for each skill in the inventor of skills, calculate a trend value based on timestamps as in [0031-32] and when they are created. 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the skills clustering and identification of calculated skills of Jersin with the calculation of trending skills using timestamps of Wang as they are both analogous art along with the claimed invention which solve problems in the hiring process using job skills and profiles, and the combination would lead to an improved system which would increase the relevance and usefulness of recommendations for hire, thus reducing costs associated with the hiring process, as taught by Wang in [0034]. , 
Regarding Claims 5 and 14, Jersin teaches wherein the processing device is further to identify a first talent profile, wherein the first talent profile is associated with a user of the HR information system and comprises skills possessed by the user, and the first job profile comprises skills requested for a candidate of a first job ([0047] profiles and the skills possessed by the user).
Regarding Claims 6 and 15, Although Jersin teaches the talent profiles, and multiple profiles as in Claims 1 and 5 above, it does not explicitly state the symbols being used, nor does Wang.
Nelson teaches symbols representing skills contained in the inventory of skills arranged in an order determined based on the trend value associated with each skill in the inventory of skills, wherein each symbol comprises a first indicator indicating whether the skill represented by the symbol is requested by the first job profile and wherein each of the symbols representing a corresponding skill comprises a second indicator indicates whether the user possesses the skill (icons (symbols) which are used to indicate the skill a user has such as in Fig. 7 #’s 702-706 which show symbols indicating what the user might need for their profile which was requested by users).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the display of skills clustering of the combination of Jersin and Wang with the symbols/icons which identify skills or skill groups of Nelson as they are all analogous art along with the claimed invention which solve problems in the hiring process using job skills and profiles, and the combination would lead to an improved system which would increase quality and completeness of profiles for skill matching as taught by Nelson in [0018].

Allowable Subject Matter
Claims 4, 7-8, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190197487 A1
Jersin; John Robert et al.
AUTOMATED MESSAGE GENERATION FOR HIRING SEARCHES
US 20190087783 A1
Wang; Qin Iris et al.
MODEL-BASED RECOMMENDATION OF TRENDING SKILLS IN SOCIAL NETWORKS
US 20140379602 A1
Nelson; Lance J. et al.
SKILL-DRIVEN EDUCATION MARKETPLACE
US 20210263945 A1
Siebel; Thomas M. et al.
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE AI AND INTERNET-OF-THINGS PLATFORM
US 20210209558 A1
Barulli; Daniel J. et al.
System and Method for Recruitability Predictive Analysis
US 20210177261 A1
GEETHANATH; Sairam et al.
SYSTEM, METHOD, AND COMPUTER-ACCESSIBLE MEDIUM FOR MAGNETIC RESONANCE VALUE DRIVEN AUTONOMOUS SCANNER
US 20200311684 A1
Ma; Rui et al.
SKILLS-BASED TALENT PACKAGING
US 20190197180 A1
Jersin; John Robert et al.
USING FEEDBACK TO CREATE AND MODIFY CANDIDATE STREAMS
US 20190188742 A1
VASUDEVAN; Shrihari et al.
FORECASTING DEMAND ACROSS GROUPS OF SKILLS
US 20170069009 A1
BURSEY; Brent
CONTEXTUAL EXECUTION OF AUTOMATED WORKFLOWS
US 20170061550 A1
Lin; Song et al.
GENERATING GRAPHICAL PRESENTATIONS USING SKILLS CLUSTERING
US 20160378882 A1
Rodriguez; Mario Sergio et al.
INFLUENCE MAP GENERATOR MACHINE
US 20140081928 A1
Skomoroch; Peter N. et al.
SKILL EXTRACTION SYSTEM
US 20120197993 A1
Skomoroch; Peter N. et al.
SKILL RANKING SYSTEM
US 11126949 B1
Shook; Ellyn J. et al.
Generating a user interface for an employee


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913. The examiner can normally be reached 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        7/7/2022